NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JUSTIN N. JOHNSON, DOC #R21488, )
                                 )
            Appellant,           )
                                 )
v.                               )         Case No. 2D19-945
                                 )
STATE OF FLORIDA,                )
                                 )
            Appellee.            )
________________________________ )

Opinion filed December 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

Justin N. Johnson, pro se.



PER CURIAM.


             Affirmed.


BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.